Case 3:19-cv-00665-BEN-NLS Document 21 Filed 07/10/20 PageID.438 Page 1 of 3




  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
  2   Including Professional Corporations
    GREGORY F. HURLEY, Cal. Bar No. 126791
  3 BRADLEY J. LEIMKUHLER,          Cal Bar No. 261024
    650 Town Center Drive, 10th Floor
  4 Costa Mesa, California 92626-1993
    Telephone: 714.513.5100
  5 Facsimile: 714.513.5130
    Email:       ghurley@sheppardmullin.com
  6              bleimkuhler@sheppardmullin.com
  7 Attorneys for Defendant
    JC RESORTS, LLC
  8
  9                                  UNITED STATES DISTRICT COURT
 10                             SOUTHERN DISTRICT OF CALIFORNIA
 11
 12 JAMES RUTHERFORD, an individual,               Case No. 3:19-cv-00665-BEN-NLS
 13                     Plaintiff,
                                                   NOTICE OF SUPPLEMENTAL
 14            v.                                  AUTHORITY IN SUPPORT OF
                                                   MOTION FOR SUMMARY
 15 JC RESORTS, LLC a Delaware limited             JUDGMENT
    liability company; and DOES 1 through
 16 50 inclusive,
                                                   Date:     March 30, 2020
 17                     Defendants.                Time:     10:30 a.m.
                                                   Dept.:    5A
 18                                                Judge:    Hon. Roger T. Benitez
 19
                                                   Action Filed:         February 27, 2019
 20                                                Trial Date:           None Set
 21
 22
 23
 24
 25
 26
 27
 28
                                                                     Case No. 3:19-cv-00665-BEN-NLS
      SMRH:4826-9692-3074.1                                 NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:19-cv-00665-BEN-NLS Document 21 Filed 07/10/20 PageID.439 Page 2 of 3




  1            Defendant JC Resorts, LLC (“Defendant”) hereby submits this notice of
  2 supplemental authority in support of its Motion for Summary Judgment that is fully
  3 briefed and has been taken under submission by the Court. (Dkt. 13).
  4            Attached to this notice as Exhibit A is a true and correct copy of an order in
  5 the matter of Brooke v. IA Lodging Santa Clara LLC, 2020 WL 3833287, Case No.
  6 19-cv-07558-NC (N.D. Cal. July 8, 2020). In this opinion, the Court dismissed
  7 nearly identical claims that are presented in this matter.
  8
  9
      Dated: July 10, 2020
 10
                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 11
 12
 13                                    By                   /s/ Gregory F. Hurley
 14                                                        GREGORY F. HURLEY

 15                                                         Attorneys for Defendant
 16                                                          JC RESORTS, LLC

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -1-                Case No. 3:19-cv-00665-BEN-NLS
      SMRH:4826-9692-3074.1                                 NOTICE OF SUPPLEMENTAL AUTHORITY
Case 3:19-cv-00665-BEN-NLS Document 21 Filed 07/10/20 PageID.440 Page 3 of 3




  1                               CERTIFICATE OF SERVICE
  2
               I, Gregory F. Hurley, hereby certify that on July 10, 2020, true and correct
  3
      copies of NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
  4
  5 MOTION FOR SUMMARY JUDGMENT was served upon all counsel of record
  6
      via the Court’s Electronic Case Filing system.
  7
                                                            /s/ Gregory F. Hurley
  8
                                                            Gregory F. Hurley
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -1-               Case No. 3:19-cv-00665-BEN-NLS
      SMRH:4826-9692-3074.1                                NOTICE OF SUPPLEMENTAL AUTHORITY
